EXHIBIT 10.2

 

CIMAREX ENERGY CO.

1700 Lincoln Street, Suite 1800

Denver, Colorado 80203-4518

 

--------------------------------------------------------------------------------

 

NOTICE OF GRANT OF PERFORMANCE STOCK AWARD

AND AWARD AGREEMENT

 

--------------------------------------------------------------------------------

 

Name:

Plan:      2011 Equity Incentive Plan

Address:

ID:          [Participant ID #]

City:

 

State:

 

Zip Code:

 

 

 

No. Shares Granted:

Date of Grant:

 

 

Restriction Period Ends: 3 years from date of grant

 

 

By accepting this agreement online, you and Cimarex Energy Co. (the “Company”)
agree that this Performance Stock Award is granted under and governed by the
terms and conditions of the Company’s 2011 Equity Incentive Plan (the “Plan”)
and the Award Agreement (the “Agreement”), both of which are attached and made a
part of this document.  In the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of the Agreement, the terms
and conditions of the Plan will prevail.

 

--------------------------------------------------------------------------------


 

AWARD AGREEMENT

 

1.             Grant of Restricted Stock.  Pursuant to the Plan and subject to
the terms and conditions of this Agreement, you are granted the shares of
restricted stock (“Restricted Stock”) as set forth in the foregoing Notice of
Grant.  Upon the Company’s achievement of pre-determined objectives for a
specified performance period, some or all of the shares of Restricted Stock will
vest (the “Vested Shares”).  Prior to the end of the Performance Period (as
defined in Paragraph 3), the Restricted Stock may be evidenced in the manner the
Company deems appropriate, including, without limitation, a book-entry
registration or issuance of a stock certificate or certificates.  At the end of
the Performance Period the shares will be disposed of as provided in Paragraph
7.

 

2.             Voting Rights and Ordinary Cash Dividends.  Prior to the end of
the Performance Period you are entitled to the voting rights of a holder of the
Company’s common stock.

 

During the Performance Period, you will receive dividends for each dividend
record date occurring during the Performance Period on 50% of the shares that
are subject to this grant (which represents the minimum number of shares payable
under this award, as shown on Appendix A to this Agreement).  With respect to
the remaining number of shares subject to this grant, the Company will accrue
dividends on those shares for each dividend record date occurring during the
Performance Period.  At the end of the Performance Period, the number of shares
to be paid to you will be calculated in accordance with paragraph 4 of this
Agreement.  At that time you will receive the dividends accrued by the Company
that are attributable to the shares paid to you in accordance with such
calculation.  Any dividends that are accrued on shares that are forfeited as a
result of the calculation described in paragraph 4, will also be forfeited and
returned to the Company’s general funds.

 

3.             Performance Period.  Except as provided in Paragraphs 5 and 6,
the “Performance Period” shall be the three-year period beginning with the Date
of Grant as provided in the foregoing Notice of Award and ending on the
December 31 immediately prior to the third anniversary of the Date of Grant. 
You may not sell, assign, transfer by gift or otherwise, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise, any of the shares of
Restricted Stock prior to expiration of the Performance Period.

 

4.             Performance Goals.  The number of Vested Shares will be
determined at the end of the Performance Period and will be based upon the
Company’s stock price performance relative to that of a defined peer group.  The
peer group will be comprised of the exploration and production companies
included in the S&P 400 Oil and Gas Exploration index and the S&P 500 Oil and
Gas Exploration index, or any successor index, as of the last day of the
Performance Period (“Peer Group”).  The calculation of the exact number of
Vested Shares to be issued shall be determined as follows:

 

a.             The calculated percentage difference between (i) and (ii), below:

 

(i)            the average (rounded to the second decimal place) of the per
share closing price of the Company’s common stock and of each company in the
Peer Group over 30 trading days preceding the beginning of the Performance
Period, and

 

(ii)           the average (rounded to the second decimal place) of the per
share closing price of the Company’s common stock and of each company in the
Peer Group over 30 trading days preceding the end of the Performance Period.

 

--------------------------------------------------------------------------------


 

b.             After determination of the percentage difference as provided in
4.a., the Company and the companies in the Peer Group will be ranked from the
highest percentage to the lowest percentage.

 

c.             The Company’s relative performance percentile will be calculated
by subtracting the Company’s absolute rank from the total number of companies in
the Peer Group and dividing the result by the total number of companies in the
Peer Group.

 

d.             The result obtained in 4.c. will serve as the basis for the
percentage of Vested Shares to be held by you.  The applicable percentages are
set forth on Appendix A to this Agreement.

 

5.             Termination of Employment.

 

a.             Death or Disability.  If your employment with the Company
terminates on account of death or disability (as defined below) prior to the end
of the Performance Period, you will receive the number of Vested Shares
calculated in accordance with paragraph 4, except that the end of the
Performance Period will be the date of death or disability.

 

You will be considered disabled if you are (i) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan covering employees of
Cimarex.

 

b.             Other Terminations.  If your employment is terminated,
voluntarily or involuntarily, for any reason other than death or disability
prior to the end of the Performance Period, your Restricted Stock will be
forfeited.

 

6.             Change of Control.  Upon the occurrence of a Change of Control
Event, as defined in the Plan, you will receive the number of Vested Shares
calculated in accordance with paragraph 4, except that the end of the
Performance Period shall be the date of the Change of Control Event.

 

7.             Removal of Restrictions.  Upon expiration of the Performance
Period, the Company will deliver to you the number of Vested Shares computed in
accordance with this Agreement.  In conformity with its insider trading policy,
Cimarex may elect to electronically deliver the shares to your account at a
brokerage firm selected by the Company.  You shall forfeit and assign to the
Company, without any consideration, any shares of Restricted Stock to which you
are not entitled at the end of the Performance Period.

 

8.             Withholding Taxes.  Unless you make other arrangements with the
Company, the Company will withhold a number of Vested Shares having a Fair
Market Value (as defined in the Plan) on the date of payment equal to the
minimum statutory total tax that could be withheld on the transaction.  You may
also make arrangements with the Company to pay the amount of taxes required by
law or to deliver to the Company previously owned shares of common stock having
a Fair Market Value on the date of payment equal to the minimum statutory total
tax.  In no event shall any form of payment made by you be permitted if it would
result in an accounting charge with respect to shares delivered to pay such
taxes, unless otherwise approved by the Company’s Compensation and Governance
Committee.

 

--------------------------------------------------------------------------------


 

9.             Effect of Prohibited Transfer.  If any transfer of Restricted
Stock is made or attempted to be made contrary to the terms of this Agreement,
the Company will have the right to acquire, without the payment of any
consideration, such shares from you or your transferee, at any time before or
after a prohibited transfer.  In addition to any other legal or equitable
remedies it may have, the Company may enforce its rights to specific performance
to the extent permitted by law and may exercise such other equitable remedies
then available to it.  The Company may refuse for any purpose to recognize any
transferee who receives shares contrary to the provisions of this Agreement as a
stockholder and may retain and/or recover all dividends on such shares that were
paid or payable subsequent to the date on which the prohibited transfer was made
or attempted.

 

10.           Miscellaneous.

 

(a)           Adjustments.  Article IX of the Plan provides for certain
adjustments to the number of shares of Common Stock covered by the Restricted
Stock and other changes in connection with a reorganization or other changes to
the Common Stock.

 

(b)           Change of Control.  Section 5.2 of the Plan describes the actions
that may be taken by the Committee with respect to the Restricted Stock upon the
occurrence of a Change of Control Event.

 

(c)           Restrictions on Common Stock.  Any shares of Common Stock acquired
by you are subject to the Company’s Insider Trading Policy and may be subject to
other restrictions on resale.  Any sale or other disposition of shares by you
must be made in compliance with the Company’s Insider Trading Policy, in effect
from time to time, securities law and other applicable legal requirements.

 

(d)           Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to Restricted Stock awarded under the
Plan or future Restricted Stock that may be awarded under the Plan by electronic
means.  You hereby consent to receive such documents by electronic delivery and
agree to participate in the Plan through any on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.

 

(e)           Amendment or Modifications to the Agreement.  This Agreement
constitutes the entire understanding of the parties on the subjects covered. 
You expressly warrant that you are not accepting this Agreement in reliance on
any promises, representations, or inducements other than those contained
herein.  Modifications to this Agreement or the Plan may only be made in writing
and signed by a duly authorized officer of the Company.  Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement as it deems necessary or advisable, in its sole
discretion and without your consent, to comply with Section 409A of the Code or
to otherwise avoid imposition of any additional tax or income recognition under
Section 409A of the Code in connection with this Option.

 

(f)            Amendment or Termination of the Plan.  By accepting this
Performance Award, you expressly warrant that you have received the Restricted
Stock under the Plan, and have received, read and are familiar with the terms of
the Plan.  You understand that the Plan is discretionary in nature and that it
may be amended, suspended or terminated by the Company at any time.

 

(g)           Defined Terms.  Capitalized terms have the meaning set forth in
the Plan or herein, as the case may be.

 

(h)           Compliance with Securities Laws.  This Agreement shall be subject
to the requirement that if at any time counsel to the Company determines that
the listing, registration or

 

--------------------------------------------------------------------------------


 

qualification of the shares of subject to the Restricted Stock upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental or regulatory body, is necessary as a condition of,
or in connection with, the issuance or purchase of such shares thereunder, the
Restricted Stock may not be awarded unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee.  Nothing herein shall be deemed to
require the Company to apply for, obtain, or keep current, any such listing,
registration or qualification.

 

(i)            Construction; Severability.  The section headings contained
herein are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, and each other
provision of this Agreement shall be severable and enforceable to the extent
permitted by law.

 

(j)            Waiver.  Any provision contained in this Agreement may be waived,
either generally or in any particular instance, by the Committee appointed under
the Plan, but only to the extent permitted under the Plan.

 

(k)           Binding Effect.  Subject to the limits on the transferability of
the Restricted Stock, this Agreement shall be binding upon and inure to the
benefit of the Company and you and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

(l)            No Right to Continued Employment.  Nothing contained in this
Agreement or the Plan shall be construed as giving you any right to remain
employed by (or provide other service to) the Company, any Subsidiary or any
Affiliated Entity.  The Company reserves the right to terminate your employment
(or other service) at any time.

 

(m)          Notices.  Any notice required or permitted to be given under this
Agreement shall be in writing and shall be delivered electronically, personally
or mailed (U.S. Mail) by the Company to you at your then current address as
maintained by the Company or such other address as you may advise the Company in
writing.  Any such notice shall be deemed to have been given as of the second
day after deposit in the United States mails, postage prepaid, properly
addressed as set forth in this paragraph, in the case of a mailed notice, or as
of the date delivered in the case of electronic or personal delivery.

 

(n)           Governing Law.  This Agreement and the Plan shall be governed by
and construed in accordance with the laws of the State of Delaware except as
superseded by applicable Federal law.

 

Attachments:

 

2011 Equity Incentive Plan
Plan Prospectus
Insider Trading Policy

 

[REST OF THE PAGE IS LEFT BLANK INTENTIONALLY]

 

--------------------------------------------------------------------------------


 

Appendix A

Cimarex Energy Co.

Performance Award Agreement

 

Performance
Percentile

 

Percent of Target
Award

 

Performance
Percentile

 

Percent of Target
Award

 

 

 

 

 

 

 

75% & greater

 

100%

 

49%

 

74%

74%

 

99%

 

48%

 

73%

73%

 

98%

 

47%

 

72%

72%

 

97%

 

46%

 

71%

71%

 

96%

 

45%

 

70%

70%

 

95%

 

44%

 

69%

69%

 

94%

 

43%

 

68%

68%

 

93%

 

42%

 

67%

67%

 

92%

 

41%

 

66%

66%

 

91%

 

40%

 

65%

65%

 

90%

 

39%

 

64%

64%

 

89%

 

38%

 

63%

63%

 

88%

 

37%

 

62%

62%

 

87%

 

36%

 

61%

61%

 

86%

 

35%

 

60%

60%

 

85%

 

34%

 

59%

59%

 

84%

 

33%

 

58%

58%

 

83%

 

32%

 

57%

57%

 

82%

 

31%

 

56%

56%

 

81%

 

30%

 

55%

55%

 

80%

 

29%

 

54%

54%

 

79%

 

28%

 

53%

53%

 

78%

 

27%

 

52%

52%

 

77%

 

26%

 

51%

51%

 

76%

 

25% & less

 

50%

50%

 

75%

 

 

 

 

 

--------------------------------------------------------------------------------